Citation Nr: 1400514	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for hypertension.  In a January 2013 decision the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Remand (JMR), and the part of the Board's decision that denied entitlement to service connection for hypertension was remanded for action consistent with the terms of the JMR.  

In the January 2013 Board decision, the Board remanded the issues of entitlement to a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  It is unclear whether this directed development has been completed, and to the extent it has not, these two issues are remanded once again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The JMR was premised on the conclusion that VA did not satisfy the duty to assist because a January 2011 VA examination did not address the possibility of a relationship between the Veteran's currently diagnosed hypertension and his presumed in-service exposure to herbicides.

The JMR pointed to the fact that the Veterans and Agent Orange: Update 2010 provided a possible link between hypertension and the Veteran's presumed herbicide exposure which was sufficient to meet the low threshold required to trigger the duty to provide a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
It is noted that the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Committee) did not find hypertension to be presumptively related to service in Vietnam on the basis of the total weight of available evidence.  Rather, the Committee in 2010 reaffirmed the conclusion of the committees for Update 2006 and Update 2008 to categorize hypertension as having limited or suggestive evidence of association (meaning that epidemiologic evidence suggested an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

As such, a remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination regarding the etiology of his diagnosed hypertension.  The claims file should be made available to the examiner and a complete rationale should be provided for any opinion expressed.

Consistent with the factual history of the Veteran's hypertension, as well as his presumed exposure to herbicides during active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused or aggravated by his presumed exposure to herbicide agents, including Agent Orange, during his active service.  

In doing so, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides that reaffirmed in its 2010 report "Veterans and Agent Orange: Update 2010" (available at  http://www.nap.edu/catalog.php?record_id=13166) the decision to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

2.  Ensure that the development ordered by the January 2013 Board decision has been completed.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

